The plaintiff brought his action before a justice of the peace for the recovery of $135.35, due by account and note, under seal. When the cause was called for trial the plaintiff entered a nolle prosequi as to the cause of action upon the note. The plaintiff testified, in substance, that the bond was given for the amount due upon the account, and that he accepted it on condition that the defendant would pay him $10 a month; that the bond was intended merely as a security, and that he did not receipt the account.
The court held that "the cause of action upon the account was merged into the note, and that the same not being due the plaintiff could not recover."
There was a verdict for the defendant, and the plaintiff appealed. *Page 289 
His Honor was clearly                                            (393) right in holding that the account was merged in the bond. Gibson,C. J., in Jones v. Johnston, 3 Watts  Sergt., 277, says: "Extinguishment by merger takes place between debts of different degrees, the lower being lost in the higher, and, being by act of law, it is dependent on no particular intention. . . . No expression of intention would control the law which prohibits distinct securities of different degrees for the same debt, for no agreement would prevent an obligation from merging in a judgment on it, or passing in rem judicatum. Neither would an agreement, however explicit, prevent a promissory note from merging in a bond given for the same debt by the same debtor, for to allow a debt to be at the same time of different degrees and recoverable by a multiplicity of inconsistent remedies would increase litigation, unsettle distinctions and lead to embarrassment in the limitation of actions," etc. This high authority fully sustains the ruling of his Honor.
Even if there were no merger, the taking of the bond, payable at a certain time, implies an agreement to suspend his remedy on the account for that period. 2 Danl. Neg. Ins., 1272; Putnam v. Lewis, 8 Johns, 389;Frisbie v. Lerned, 21 Wend., 450, and other cases cited in Bank v.Bridgers, 98 N.C. 67.
Affirmed.
(394)